Citation Nr: 9932750	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  96-34 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bursitis of the 
left shoulder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel






INTRODUCTION

The veteran had unverified active military service in excess 
of 20 years, including periods from November 1964 to November 
1968, from June 1971 to June 1975, and from March 1984 to 
July 1987.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  In a November 1987 rating decision, the RO denied service 
connection for bursitis of the left shoulder; that decision 
was not appealed and became final.  

2.  The evidence submitted to the record since the November 
1987 rating decision includes evidence which bears directly 
and substantially upon the specific matter under 
consideration and evidence which is neither cumulative nor 
redundant, and evidence which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


CONCLUSION OF LAW

Evidence received since the November 1987 rating decision 
denying service connection for bursitis of the left shoulder 
is both new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 1987 rating decision, the RO denied a claim for 
service connection for bursitis of the shoulder.  As the 
basis of that determination, the RO found that there was not 
current evidence of such disability based on the report of a 
VA examination dated in September 1987.  

The evidence considered by the RO at the time of the November 
1987 rating action consisted of the veteran's service medical 
records and the report of a VA examination dated in September 
1987.  Service medical records reflect that in October 1986 
the veteran was seen for complaints of left shoulder pain.  
It was noted that he had bursitis in the shoulders three 
years earlier.  There was pain with all movement and some 
limitation.   The assessment was left shoulder bursitis.  In 
March 1987, the veteran was treated for left shoulder 
bursitis.  X-rays of the left shoulder dated in March 1987 
did not reveal any evidence of fracture, subluxation, bone or 
joint disease or abnormal soft tissue calcification.  The 
report of a retirement examination dated in March 1987 
reflected a diagnosis of bursitis of the shoulder, 
bilaterally.  It was noted that the disorder was diagnosed in 
1982 and that the veteran had been having problems especially 
with the left shoulder.  The examiner noted that the veteran 
was being treated with good results.  

During the September 1987 examination, the veteran related a 
history of bursitis since 1982 with treatment in 1987.  No 
diagnosis was recorded with respect to the left shoulder.  In 
November 1987, the RO denied service connection for bursitis 
of the left shoulder.

In Winters v. West, 12 Vet App 203 (1999), United States 
Court of Appeals for Veterans Claims (Court) stated, "Today, 
in Elkins v. West, __Vet.App.__, No. 97-1534 (Feb. 17, 1999), 
the en banc Court essentially holds that the recent decision 
of the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), requires the replacement of the two-step Manio 
test with a three-step test. Under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a)(1998) in order to have a finally denied claim 
reopened under 38 U.S.C. § 5108. Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 Vet.App. 69, 75-76 
(1995), the claim as reopened (and as distinguished from the 
original claim) is well grounded pursuant to 38 U.S. C. § 
5107(a). Third, if the claim is well grounded, the Secretary 
may then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C. § 
5107(b) has been fulfilled." 

New and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence submitted since the November 1987 rating action 
consists of service medical records, VA examination reports 
dated in November 1989 and August 1992, and VA outpatient 
treatment records dated from 1992 to 1996.  

Of the evidence presented, the Board notes that the 
outpatient treatment records meet the definition of new and 
material evidence.  The VA medical records reflect that the 
veteran was seen and treated for complaints of left shoulder 
pain with subjective assessments of bursitis.  In November 
1991, the veteran complained of pain in both shoulders.  A 
history of bursitis was noted, and the veteran was treated 
with Motrin.  January and May 1992 records show that the 
veteran complained of left shoulder pain.  Additional records 
in May 1992 reflect that the left shoulder was stable.  In 
October 1994, the veteran complained of left shoulder pain 
which resolved with Motrin.  When seen on an outpatient basis 
in March 1996, the veteran complained of left shoulder pain 
and was diagnosed as having bursitis by history.  

However, the newly submitted evidence discussed above 
establishes that the veteran continued to complain of left 
shoulder pain only a few years after separation for service.  
Thus, the Board finds that this evidence bears directly and 
substantially upon the issue at hand and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to decide fairly the merits of the 
claim.  Based on these factors, the Board finds that the 
evidence is sufficient to reopen the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

ORDER

The claim for service connection for bursitis of the left 
shoulder is reopened.  


REMAND

Having determined that the veteran has submitted new and 
material evidence and that his claim for service connection 
for bursitis of the left shoulder has been reopened, the 
Board finds that for reasons set forth below that further 
development would be helpful in an equitable disposition of 
this matter.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo VA examinations by 
an orthopedist, to determine the nature 
and extent of any left shoulder 
disability.  The claims folder should be 
available to the examiners for review 
prior to the examinations. All indicated 
studies should be performed.  The 
examiner should provide an opinion as to 
the etiology of any left shoulder 
disorder found to include whether it is 
at least as likely as not that such 
disorder is related to service.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  
Then, the RO should undertake any other 
indicated development and readjudicate 
the issue on appeal.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if 

otherwise in order.  By this REMAND, the Board intimates no 
opinion as to the final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

